Case: 13-60789      Document: 00512781967         Page: 1    Date Filed: 09/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                         September 25, 2014
                                    No. 13-60789
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk


RODOLFO ELI VILLEDA-CHINCHILLA,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 476 075


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Rodolfo Eli Villeda-Chinchilla (Villeda) has petitioned for review of the
decision of the Board of Immigration Appeals (BIA) dismissing his appeal from
the refusal of the immigration judge (IJ) to continue the merits hearing to
enable Villeda to gather evidence in support of his application for withholding
of removal and relief under the Convention Against Torture (CAT) and denying
his motion to reopen and remand the removal proceedings. Because the BIA


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60789    Document: 00512781967     Page: 2   Date Filed: 09/25/2014


                                 No. 13-60789

relied on the IJ’s reasoning, we review the IJ’s decision as well as the decision
of the BIA. See Theodros v. Gonzales, 490 F.3d 396, 400 (5th Cir. 2007).
      Villeda asserts that the IJ abused his discretion by denying his motion
for a continuance. A continuance may be granted upon a showing of good
cause, and the decision whether to grant a continuance “lies within the sound
discretion of the immigration judge.” Witter v. INS, 113 F.3d 549, 555 (5th Cir.
1997); see also 8 C.F.R. § 1003.29. Villeda has made no showing that he was
actually prejudiced by the IJ’s refusal to continue the merits hearing. See
Gharti-Magar v. Holder, 551 F. App’x 197, 200 (5th Cir. 2014); In re Sibrun, 18
I&N Dec. 354, 356 (BIA 1983).
      The IJ abused his discretion, Villeda complains, by failing to give him
“the opportunity to go forward with the case” by presenting his own testimony
in support of his application for withholding of removal and relief under the
CAT. This contention is not supported by the record.
      The question whether the BIA abused its discretion in denying the
motion to reopen and remand has not been briefed and, therefore, is waived.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      PETITION DENIED.




                                       2